Exhibit 10.11

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT is made as of the ___ day of ______, _____(the
“Grant Date”) by and between Propel Media, Inc., a Delaware corporation (the
“Company”), and _______________ (“Employee”).

 

WHEREAS, pursuant to the terms and conditions of the Company’s 2014 Long-Term
Incentive Equity Plan (the “Plan”), [and in accordance with that certain
Employment Agreement (“Employment Agreement”), dated as of _______ ___, ____,
between the Company and the Employee,] the Board of Directors of the Company
(the “Board”) authorized the grant to the Employee of an option (the “Option”)
to purchase an aggregate of __________ shares of the authorized but unissued
common stock of the Company, $.0001 par value (“Common Stock”), conditioned upon
the Employee’s acceptance thereof upon the terms and conditions set forth in
this Agreement and subject to the terms of the Plan (capitalized terms used
herein and not otherwise defined have the meanings set forth in the Plan); and

 

WHEREAS, the Employee desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;

 

IT IS AGREED:

 

1.            Grant of Stock Option. The Company hereby grants to the Employee
the right and option to purchase all or any part of an aggregate of _______
shares of the Common Stock (the “Option Shares”) on the terms and conditions set
forth herein and subject to the provisions of the Plan.

 

2.            [Non]-Incentive Stock Option. The Option represented hereby is
[not] intended to be an Option that qualifies as an “Incentive Stock Option”
under Section 422 of the Internal Revenue Code of 1986, as amended.

 

3.            Exercise Price. The exercise price (the “Exercise Price”) of the
Option is $____ per share, subject to adjustment as hereinafter provided.

 

4.            Exercisability. Subject to the terms and conditions of the Plan
and this Agreement, this Option shall become exercisable as follows: _________.
After a portion of the Option becomes exercisable, it shall remain exercisable
except as otherwise provided herein, until the close of business on the day that
is ____ years from the Grant Date (the “Exercise Period”).

 



 

 

 

5.            Effect of Termination of Employment.

 

5.1.            Termination Due to Death. If Employee’s employment by the
Company terminates by reason of death, the portion of the Option, if any, that
was exercisable as of the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the Employee under the will of
the Employee, for a period of one year from the date of such death or until the
expiration of the Exercise Period, whichever period is shorter. The portion of
the Option, if any, that was not exercisable as of the date of death shall
immediately terminate upon death.

 

5.2.            Termination Due to Disability. If Employee’s employment by the
Company terminates by reason of Disability, the portion of the Option, if any,
that was exercisable as of the date of termination of employment may thereafter
be exercised by the Employee or legal representative for a period of one year
from the date of such termination or until the expiration of the Exercise
Period, whichever period is shorter. The portion of the Option, if any, that was
not exercisable as of the date of Disability shall immediately terminate upon
disability.

 

5.3.            Termination Due to Retirement. If Employee’s employment by the
Company terminates due to Normal Retirement, then the portion of the Option that
was exercisable as of the date of termination of employment may be exercised for
a period of one year from the date of such termination or until the expiration
of the Exercise Period, whichever is shorter. The portion of the Option not yet
exercisable on the date of termination of employment shall immediately expire.

 



2

 

 

5.4.           Termination by the Company Without Cause [or by the Employee for
Good Reason]. If Employee’s employment is terminated by the Company without
“Cause” [(as defined in the Employment Agreement) or by the Employee for “Good
Reason” (as defined in the Employment Agreement)], then [the Option shall become
exercisable as to all the Option Shares as of the date of termination, and the
Option shall remain exercisable until the expiration of the Exercise
Period.]/[the portion of the Option that was exercisable as of the date of
termination of employment may be exercised for a period of three months from the
date of such termination or until the expiration of the Exercise Period,
whichever is shorter. The portion of the Option not yet exercisable on the date
of termination of employment shall immediately expire.]

 

5.4.1.      [As used herein, “Cause” shall mean: (a) the refusal or failure by
Employee to carry out specific directions of the Employee’s supervisor which are
of a material nature and consistent with Employee’s position at the Company; (b)
the commission by Employee of a material breach of any of the provisions of any
agreement with the Company or of any written policies or procedures of the
Company; (c) fraud or dishonest action by Employee in Employee’s relations with
the Company or any of its subsidiaries or affiliates (“dishonest” for these
purposes shall mean Employees knowingly or recklessly making a material
misstatement or omission for his personal benefit); or (d) the conviction of
Employee of a felony under federal or state law. Notwithstanding the foregoing,
no “Cause” shall be deemed to exist with respect to Employee’s acts described in
clauses (a) or (b) above, unless the Company shall have given written notice to
Employee within a period not to exceed ten (10) calendar days of the initial
existence of the occurrence, specifying the “Cause” with reasonable
particularity and, within thirty (30) calendar days after such notice, Employee
shall not have cured or eliminated the problem or thing giving rise to such
“Cause”; provided, however, no more than two cure periods need be provided
during any twelve-month period.]

 

5.5.            Other Termination.

 

5.5.1.      If Employee’s employment is terminated for any reason other than (i)
death, (ii) Disability, (iii) Normal Retirement, or (iv) without Cause by the
Company [or for Good Reason by the Employee], the Option shall expire on the
date of termination of employment.

 



3

 

 

5.5.2.      In the event the Employee’s employment is terminated by the Company
for Cause, the Board, in its sole discretion, may annul any award granted
hereunder and require the Employee to return to the Company the economic benefit
of any Option Shares purchased hereunder by the Employee within the 6 month
period prior to the date of termination. In such event, the Employee hereby
agrees to remit to the Company, in cash, an amount equal to the difference
between the Fair Market Value of the Option Shares on the date of termination
(or the sales price of such Shares if the Option Shares were sold during such 6
month period) and the Exercise Price of such Shares.

 

5.6.            Competing With the Company. If Employee’s employment with the
Company or a Subsidiary is terminated for any reason whatsoever and [Employee
violates any of the provisions of Section __ of the Employment
Agreement]/[within 12 months after the date thereof such Employee either (i)
accepts employment with any competitor of, or otherwise engages in competition
with, the Company or any of its Subsidiaries, (ii) solicits any customers or
employees of the Company or any of its Subsidiaries to do business with or
render services to the Holder or any business with which the Employee becomes
affiliated or to which the Employee renders services or (iii) uses or discloses
to anyone outside the Company any confidential information or material of the
Company or any of its Subsidiaries in violation of the Company’s policies or any
agreement between the Employee and the Company or any of its Subsidiaries], the
Board, in its sole discretion, may require the Employee to return to the Company
the economic value of any award that was realized or obtained by such Employee
at any time during the period beginning on the date that is 6 months prior to
the date such Employee’s employment is terminated; provided, however, that if
Employee is a resident of the State of California, such right must be exercised
by the Company for cash within six months after the date of termination of
Employee’s service to the Company or within six months after exercise of the
Option, whichever is later. In such event, Employee agrees to remit the economic
value to the Company in accordance with Section 5.5.2.

 

6.            Withholding Tax. Not later than the date as of which an amount
first becomes includible in the gross income of the Employee for Federal income
tax purposes with respect to the Option, the Employee shall pay to the Company,
or make arrangements satisfactory to the Board regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (“Withholding Tax”). The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Employee from the Company.

 



4

 

 

7.            Adjustments. In the event of any change in the shares of Common
Stock of the Company as a whole occurring as the result of a common stock split,
or reverse split, common stock dividend payable on shares of Common Stock,
combination or exchange of shares, or other extraordinary or unusual event
occurring after the grant of the Option, the Board shall determine, in its sole
discretion, whether such change equitably requires an adjustment in the terms of
this Option or the aggregate number of shares reserved for issuance under the
Plan. Any such adjustments will be made by the Board, whose determination will
be final, binding and conclusive.

 

8.            Method of Exercise.

 

8.1.            Notice to the Company. The Option shall be exercised in whole or
in part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.

 

8.2.            Delivery of Option Shares. The Company shall deliver a
certificate for the Option Shares to the Employee as soon as practicable after
payment therefor.

 

8.3.            Payment of Purchase Price.

 

8.3.1.      Cash Payment. The Employee shall make cash payments by wire
transfer, certified or bank check or personal check, in each case payable to the
order of the Company; the Company shall not be required to deliver certificates
for Option Shares until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof.

 

8.3.2.      Cashless Payment. Provided that prior approval of the Company has
been obtained, the Employee may use Common Stock of the Company owned by him to
pay the purchase price for the Option Shares by delivery of stock certificates
in negotiable form which are effective to transfer good and valid title thereto
to the Company, free of any liens or encumbrances. Shares of Common Stock used
for this purpose shall be valued at the Fair Market Value.

 



5

 

 

8.3.3.      Payment of Withholding Tax. Any required Withholding Tax may be paid
in cash or with Common Stock in accordance with Sections 8.3.1 and 8.3.2.

 

8.3.4.      Exchange Act Compliance. Notwithstanding the foregoing, the Company
shall have the right to reject payment in the form of Common Stock if in the
opinion of counsel for the Company, (i) it could result in an event of
“recapture” under Section 16(b) of the Securities Exchange Act of 1934; (ii)
such shares of Common Stock may not be sold or transferred to the Company; or
(iii) such transfer could create legal difficulties for the Company.

 

9.            Transfer. [Except as may be set forth in the next sentence of this
Section, the]/[The] Option shall not be transferable by the Employee other than
by will or by the laws of descent and distribution, and the Option shall be
exercisable, during the Employee’s lifetime, only by the Employee (or, to the
extent of legal incapacity or incompetency, the Employee’s guardian or legal
representative). [Notwithstanding the foregoing, the Employee, with the approval
of the Board, may transfer all or a portion of the Option (i) (A) by gift, for
no consideration, or (B) pursuant to a domestic relations order, in either case,
to or for the benefit of the Employee’s “Immediate Family” (as defined below),
or (ii) to an entity in which the Employee and/or members of Employee’s
Immediate Family own more than fifty percent of the voting interest, in exchange
for an interest in that entity, subject to such limits as the Board may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The term “Immediate
Family” shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the Employee’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent beneficial interest, and a foundation in which these persons (or
the Employee) control the management of the assets.]/[Notwithstanding the
foregoing, the Board may, in its sole discretion, permit transfer of the Option
in a manner consistent with applicable tax and securities law upon Employee’s
request.]

 



6

 

 

10.          Company Representations. The Company hereby represents and warrants
to the Employee that:

 

10.1.        the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and

 

10.2.        the Option Shares, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.

 

11.          Employee Representations. The Employee hereby represents and
warrants to the Company that:

 

11.1.        he is acquiring the Option and shall acquire the Option Shares for
his own account and not with a view towards the distribution thereof;

 

11.2.        he has received a copy of the Plan as in effect as of the date of
this Agreement;

 

11.3.        he has received a copy of all reports and documents required to be
filed by the Company with the Securities and Exchange Commission pursuant to the
Exchange Act, within the last 24 months and all reports issued by the Company to
its stockholders;

 

11.4.        he understands that he is subject to the Company’s Insider Trading
Policy and has received a copy of such policy as of the date of this Agreement;

 

11.5.        he understands that he must bear the economic risk of the
investment in the Option Shares, which cannot be sold by him unless they are
registered under the Securities Act of 1933 (“1933 Act”) or an exemption
therefrom is available thereunder and that the Company is under no obligation to
register the Option Shares for sale under the 1933 Act;

 

11.6.        in his position with the Company, he has had both the opportunity
to ask questions and receive answers from the officers and directors of the
Company and all persons acting on its behalf concerning the terms and conditions
of the offer made hereunder and to obtain any additional information to the
extent the Company possesses or may possess such information or can acquire it
without unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to Section 11.3 above;

 



7

 

 

11.7.        he is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

 

11.8.        if, at the time of issuance of the Option Shares, the issuance of
such shares have not been registered under the 1933 Act, the certificates
evidencing the Option Shares shall bear the following legends:

 

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

 

“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of March 6, 2015, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof."

 

12.          Restriction on Transfer of Option Shares. Anything in this
Agreement to the contrary notwithstanding, the Employee hereby agrees that he
shall not sell, transfer by any means or otherwise dispose of the Option Shares
acquired by him unless (i) the Option Shares are registered under the 1933 Act,
or in the event that they are not so registered, an exemption from the 1933 Act
registration requirements is available thereunder and the Employee has furnished
the Company with notice of such proposed transfer and the Company’s legal
counsel, in its reasonable opinion, shall deem such proposed transfer to be so
exempt, and (ii) such transfer is in compliance with the Company’s Insider
Trading Policy, as in effect at such time.

 



8

 

 

13.          Miscellaneous.

 

13.1.        Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier to the parties at their
respective addresses set forth herein, or to such other address as either party
shall have specified by notice in writing to the other. Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.

 

13.2.        Conflicts with the Plan. In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.

 

13.3.        Employee and Stockholder Rights. The Employee shall not have any of
the rights of a stockholder with respect to the Option Shares until such shares
have been issued after the due exercise of the Option. Nothing contained in this
Agreement shall be deemed to confer upon Employee any right to continued
employment with the Company or any subsidiary thereof, nor shall it interfere in
any way with the right of the Company to terminate Employee in accordance with
the provisions regarding such termination set forth in the Employment Agreement.

 

13.4.        Waiver. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

 

13.5.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Employee and the Company.

 

13.6.        Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.

 

13.7.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to choice of
law provisions).

 

13.8.        Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

[Signature Page Follows]

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above:

 

  PROPEL MEDIA, INC.         By:       Name:     Title:         EMPLOYEE:      
 



 

 

 



  

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE OF OPTION

 

 

                                            

                DATE

 

PROPEL MEDIA, INC.

525 Washington Blvd, Suite 2620

Jersey City, New Jersey 07310

Attention: General Counsel

 

Re:      Purchase of Option Shares

 

Gentlemen:

 

In accordance with my Stock Option Agreement, dated as of _____________, with
Propel Media, Inc. (“Company”), under the Company’s 2014 Long-Term Incentive
Equity Plan, I hereby irrevocably elect to exercise the right to purchase
_____________ shares of the Company’s common stock, par value $.0001 per share
(“Common Stock”), which are being purchased for investment and not for resale.

 

As payment for my shares, enclosed is (check and complete applicable boxes):

 

  ☐ a ☐ personal check or ☐ certified check or ☐ bank check payable to the order
of “Propel Media, Inc.” in the sum of $_____________;

 

  ☐ confirmation of wire transfer in the amount of $_____________; and/or

 

  ☐ with the consent of the Company, a certificate for _____________ shares of
the Company’s Common Stock, free and clear of any encumbrances, duly endorsed,
having a Fair Market Value (as such term is defined in the 2014 Long-Term
Incentive Equity Plan) of $_____________.

 

I hereby represent and warrant to, and agree with, the Company that:

 

  (i) I am acquiring the Option Shares for my own account, for investment, and
not with a view towards the distribution thereof;

 

  (ii) I have received a copy of the Plan and all reports and documents required
to be filed by the Company with the Commission pursuant to the Exchange Act
within the last 24 months and all reports issued by the Company to its
stockholders;

 

  (iii) I understand that I must bear the economic risk of the investment in the
Option Shares, which cannot be sold by me unless they are registered under the
Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

 



A-1

 

 

  (iv) I agree that I will not sell, transfer by any means or otherwise dispose
of the Option Shares acquired by me hereby except in accordance with Company’s
policy, if any, regarding the sale and disposition of securities owned by
employees and/or directors of the Company;

 

  (v) in my position with the Company, I have had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;

 

  (vi) my rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of the Company’s 2014 Long-Term Incentive
Equity Plan and the Agreement.

 

  (vii) I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

 

  (viii) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:

 

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

 

“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of March 6, 2015, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof."

 

  (ix) I am aware and understand that I may be subject to an Insider Trading
Policy.

 

A-2

 

 

Kindly forward to me my certificate at your earliest convenience.

 

Very truly yours,

 

      (Signature)   (Address)             (Print Name)   (Address)            
(Social Security Number)    



 



 

 A-3

 

